DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                  Status of Claims 
In view of the Appeal Brief filed on 12/10/2021, PROSECUTION IS HEREBY REOPENED. 
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/HELENA KOSANOVIC/               Supervisory Patent Examiner, Art Unit 3761   

                                                                                                                                                                                      Claim(s) 1-18 are pending in the application. The previous rejection(s) under 35 U.S.C 103 have been withdrawn. 





  Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ripple (US 2017/0330670).
As Per Claim 1, Ripple discloses a coil assembly mandrel [abstract], comprising: 
an annular body [Fig. 1, #101] having a central opening [refer to annotated Fig. 1, #A], wherein the body [Fig. 1, #101] includes at least one body coolant channel [Fig. 3, #126; the examiner is interpreting the channels created between the gaps of the fins as being said cooling channels.];
 a plurality of cooling fins [Fig. 1, #105] disposed circumferentially about an outer diameter [refer to annotated Fig. 1, #B below] of the body [Fig. 1, #101] and radially outward [Fig. 1, #104] from the outer diameter [Fig. 1, #B below] , wherein one of the cooling fins [Fig. 1, #105] is an active cooling fin [Fig. 1, #104; Par. 57; “…Each of the wedges 104, 105 may be either an active wedge 104 (FIG. 4A) or a passive wedge 105 (FIG. 4B)….”], wherein the active cooling fin [Fig. 1, #104] includes at least one cooling fin channel  [Fig. 3, #124] formed within the active cooling fin [Fig. 1, #104] that is fluidly coupled to the at least one body coolant channel [Fig. 1, #126].

    PNG
    media_image1.png
    699
    633
    media_image1.png
    Greyscale

As Per Claim 8, Ripple discloses wherein each cooling fin [Fig. 1, #105] has an I-beam structural shape [Fig. 1, #105] and is configured to improve airflow when one or more coils are wrapped about the cooling fin. [Par. 42“…In some embodiments the toroidal assembly 101 includes an alternating set of coils 102 and wedges 104, 105 in a configuration having an approximately toroidal shape. The wedges 104, 105 may act as insulating spacers to insulate the coils from each other and to position and align the coils 102 into a toroidal configuration...…”; as clearly shown in the applicants drawings, much like the prior art, the fins are located on the outside periphery of the mandrel, in which the coils are allowed the wrap around an inner part of the fins, as shown in the prior art above. ]
AS Per Claim 9, Ripple discloses the body [Fig. 1, #101] includes a plurality of body openings [Fig. 1, #A below; the reference discloses that gaps are made between the fins (105 & 104), and examiner is interpreting the channel created between the gaps of the fins as being the body cooling channels.] formed through the body [Fig. 1, #101] between each pair of cooling fins [Fig. 3, #104 & #105] and configured to promote airflow and cooling of the coil assembly mandrel. [Par. 49“…Each of the toroidal gaps 126 may have a width g (e.g., 0.004 inches), as illustrated in FIG. 3. From any one of the toroidal gaps 126, the fluid may flow directly into the center 127 of the toroidal assembly 101 (if the fluid exits the toroidal gap 126 at a poloidal coordinate near the center 127 of the toroidal assembly 101), or it may flow in a poloidal direction through one of a plurality of second radial gaps 129 (each being a gap between the outer surface of a coil 102 and the inner surface of the housing (FIG. 8)), and into the center 127 of the toroidal assembly 101. 0..…”]

    PNG
    media_image2.png
    821
    770
    media_image2.png
    Greyscale








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ripple (US 2017/0330670) 
As Per Claim 2, Ripple discloses at least one body coolant channel [Fig. 3, #126] includes at least one upper body coolant channel [refer to annotated Fig. 3, #I below] and at least one lower body coolant channel [refer to annotated Fig. 3, #II below] fluidly coupled to the upper body coolant channel [Fig. 3, #126] 


    PNG
    media_image3.png
    741
    620
    media_image3.png
    Greyscale

Ripple does not explicitly disclose wherein the at least one body coolant channel includes at least one upper body coolant channel and at least one lower body coolant channel fluidly coupled to the upper body coolant channel at a coolant return location in the body. 
However, in another embodiment, Ripple discloses a coolant return location. [Fig. 8, #175 & #176; Par. 64; “… Although the fluid paths described herein involve fluid flow in one direction e.g., radially outward through the toroidal gaps 126, in other embodiments the fluid may flow in the opposite direction, to similar effect, although the housing may be subjected to greater hydrostatic forces if fluid is pumped into the fluid outlet 178 instead of the fluid inlet 174….”; the examiner would like to note that the claim limitation recites a coolant return location, that is, a point on the body in which fluid is allowed to reverse flow, and as clearly disclosed in the citation, the flow is allowed to flow in the opposite direction, including at the location of 175 & 176]
Therefore, It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the airflow in one direction in Ripple’s first embodiment with the reversed airflow direction with the coolant return location as taught in a second embodiment of Ripple [Par. 64] in order to reverse said airflow, because the substitution of one known airflow for another would have yielded predictable results of cooling through the mandrel.
As Per Claim 3, Ripple discloses wherein the at least one cooling fin channel [Fig. 3, #124] formed within the active cooling fin [Fig. 3, #104] includes:
 an inlet cooling fin channel [refer to Fig. 3, #A below] that extends radially outward from the body [Fig. 1, #101] to an outer edge of the active cooling fin [Fig. 3, #104], wherein the inlet cooling fin channel is fluidly coupled to the upper body coolant channel [refer to annotated Fig. 3, #I below]; and 
an outlet cooling fin channel [Fig. 3, #126] that extends radially outward from the body [Fig. 3, #105] to an outer edge of the active cooling fin [Fig. 3, #104], wherein the outlet cooling fin channel [Fig. 3, #126] is fluidly coupled to the lower body coolant channel [refer to annotated Fig. 3, #II below].

    PNG
    media_image4.png
    741
    620
    media_image4.png
    Greyscale

As Per Claim 4, Ripple wherein the at least one upper body coolant channel [refer to annotated Fig. 3, #I below] and at least one lower body coolant channel [refer to annotated Fig. 3, #II below] are configured to flow coolant through the entire circumference of the body. [Par. 50; “…Heat transfer between the coils 102 and the coolant may occur primarily within the toroidal gaps 126…” the examiner is interpreting the channels created between the gaps of the fins as being said cooling channels.]

    PNG
    media_image4.png
    741
    620
    media_image4.png
    Greyscale

As Per Claim 5, Ripple discloses all limitations except wherein the coolant return location fluidly couples the at least one upper body coolant channel to the at least one lower body coolant channel and is configured to reverse the flow of a coolant provided therein.
However, in another embodiment, Ripple discloses a coolant return location fluidly couples the at least one upper body coolant channel [refer to annotated Fig. 3, #I below] to the at least one lower body coolant channel [refer to annotated Fig. 3, #II below] and is configured to reverse the flow of coolant provided therein. [Fig. 8, #175 & #176; Par. 64; “… Although the fluid paths described herein involve fluid flow in one direction e.g., radially outward through the toroidal gaps 126, in other embodiments the fluid may flow in the opposite direction, to similar effect, although the housing may be subjected to greater hydrostatic forces if fluid is pumped into the fluid outlet 178 instead of the fluid inlet 174….”; the examiner would like to note that the claim limitation recites a coolant return location, that is, a point on the body in which fluid is allowed to reverse flow, and as clearly disclosed in the citation, the flow is allowed to flow in the opposite direction, including at the location of 175 & 176. Moreover, by reversing the flow through out the entire body, it is clear that said flow reversal would be fluidly in line with the upper and lower channels, and thus, the location that the fluid is allowed to be reversed fluidly couples both said channels]

    PNG
    media_image4.png
    741
    620
    media_image4.png
    Greyscale

Therefore, It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the airflow in one direction in Ripple’s first embodiment with the reversed airflow direction with the coolant return location as taught in a second embodiment of Ripple [Par. 64] in order to reverse said airflow, because the substitution of one known airflow for another would have yielded predictable results of cooling through the mandrel

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ripple (US 2017/0330670) in further view of West (US 2014/0268479)
As Per Claim 6, Ripple discloses all limitations of the invention except wherein the at least one upper body coolant channel is fluidly sealed by an upper cap and the at least one lower body coolant channel is fluidly sealed by a lower cap.
West, much like Ripple, pertains to a substrate chuck for use in substrate processing. [abstract] 
West discloses a cooling channel fluidly sealed by a cap. [Par. 7, “…the cooling section having a cooling channel formed in a bottom surface of the cooling section, and a cap coupled to the bottom surface of the cooling section and fluidly sealing the cooling channel formed in the cooling section…”] 
West discloses the benefits of the fluidly sealing a cooling channel with a cap in that it prevents coolant from leaking from the coolant channel. [Par. 32] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the cooling channels as taught by Ripple in view of the cap as taught by West to further include the at least one upper body coolant channel is fluidly sealed by an upper cap and the at least one lower body coolant channel is fluidly sealed by a lower cap to prevent coolant from leaking from the coolant channel. [Par. 32]
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ripple (US 2017/0330670) in further view of Sherstinsky (US 6464795)
As Per Claim 7, Ripple discloses all limitations of the invention except wherein the coil assembly mandrel is formed from aluminum.
	Sherstinsky, much like Ripple, pertains to a support member for supporting a substrate in a process chamber. [abstract]
	Sherstinsky discloses the coil assembly mandrel is formed from aluminum. [Col. 6, Lines 14-16; “…Typically, the support member 30 comprises a metal, e.g., aluminum, that has a single coil resistance heating element 106, discussed in detail below with reference to FIG. 9…”]
	Sherstinsky discloses the benefits of the coil assembly mandrel being formed from aluminum in that it aids in conducting heat to the substrate. [Col. 6, Lines 15-20]
	Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the coil mandrel as taught by Ripple in view of the mandrel as taught by Sherstinsky to further include the coil assembly mandrel is formed from aluminum to conduct heat to the substrate. [Col. 6, Lines 15-20]
Claim(s) 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ripple (US 2017/0330670) in view of Lane (US 2016/0027613)
As Per Claim 10, Ripple discloses a coil assembly [abstract], comprising: 
a coil assembly mandrel [abstract], comprising:
an annular body [Fig. 1, #101] that includes at least one upper body coolant channel [refer to annotated Fig. 3, #I below] and at least one lower body coolant channel [refer to annotated Fig. 3, #II below] fluidly coupled to the upper body coolant channel [Fig. 3, #126] at a coolant return location in the body. [Fig. 8, #175 & #176; Par. 64; “… Although the fluid paths described herein involve fluid flow in one direction e.g., radially outward through the toroidal gaps 126, in other embodiments the fluid may flow in the opposite direction, to similar effect, although the housing may be subjected to greater hydrostatic forces if fluid is pumped into the fluid outlet 178 instead of the fluid inlet 174….”; the examiner would like to note that the claim limitation recites a coolant return location, that is, a point on the body in which fluid is allowed to reverse flow, and as clearly disclosed in the citation, the flow is allowed to flow in the opposite direction, including at the location of 175 & 176]; and
a plurality of cooling fins [Fig. 1, #104 & #105] disposed circumferentially about an outer diameter [Fig. 1, #A below] of the body [Fig. 1, #101] and radially outward from the outer diameter [Fig. 1, #A below], wherein at least one of the cooling fins is an active cooling fin [Fig. 1, #104; Par. 57; “…Each of the wedges 104, 105 may be either an active wedge 104 (FIG. 4A) or a passive wedge 105 (FIG. 4B)….”]; and
a coil wrapped around the plurality of cooling fins. [Par. 42“…In some embodiments the toroidal assembly 101 includes an alternating set of coils 102 and wedges 104, 105 in a configuration having an approximately toroidal shape. The wedges 104, 105 may act as insulating spacers to insulate the coils from each other and to position and align the coils 102 into a toroidal configuration...…”; as clearly shown in the applicants drawings, much like the prior art, the fins are located on the outside periphery of the mandrel, in which the coils are allowed the wrap around an inner part of the fins, as shown in the prior art above. ]

    PNG
    media_image5.png
    705
    633
    media_image5.png
    Greyscale


    PNG
    media_image4.png
    741
    620
    media_image4.png
    Greyscale


Ripple does not disclose an inner electromagnetic cosine-theta (cos 0) coil ring including a first set of inner cos 0 coils wrapped around the plurality of cooling fins in the body  and configured to generate a magnetic field in a first direction; and 
an outer electromagnetic cosine-theta (cos 0) coil ring including a second set of outer cos 0 coils wrapped around the plurality of cooling fins and configured to generate a magnetic field in a second direction orthogonal to the first direction. 

Lane, much like Ripple, pertains to methods and apparatus for controlling a magnetic field in a plasma chamber. [abstract]
Lane discloses an inner electromagnetic cosine-theta (cos 0) coil ring [Par. 5; “…an inner electromagnetic cosine-theta (cos .theta.) coil ring…”] including a first set of inner cos 0 coils wrapped around the plurality of cooling fins in the body [Par. 5; “…first plurality of inner coils embedded in the body…”] and configured to generate a magnetic field in a first direction [Par. 5; “…a first plurality of inner coils embedded in the body and configured to generate a magnetic field in a first direction…”]; and 
an outer electromagnetic cosine-theta (cos 0) coil ring including a second set of outer cos 0 coils wrapped around the plurality of cooling fins [Par. 5; “…outer electromagnetic cosine-theta (cos .theta.) coil ring including a second plurality of outer coils embedded in the body…”] and configured to generate a magnetic field in a second direction orthogonal to the first direction. [Par. 5; “…outer electromagnetic cosine-theta (cos .theta.) coil ring including a second plurality of outer coils embedded in the body and configured to generate a magnetic field in a second direction orthogonal to the first direction…”] 
Lane discloses the benefits of the cos 0 coils in that it a large magnetic volume field. [Par. 16]
Therefore, it would have been obvious to one with ordinary skill in the art to combine the teachings of the mandrel as taught by Ripple in view of the cos 0 coils as taught by Lane to further include an inner electromagnetic cosine-theta (cos 0) coil ring including a first set of inner cos 0 coils wrapped around the plurality of cooling fins in the body  and configured to generate a magnetic field in a first direction and an outer electromagnetic cosine-theta (cos 0) coil ring including a second set of outer cos 0 coils wrapped around the plurality of cooling fins and configured to generate a magnetic field in a second direction orthogonal to the first direction to create a large magnetic volume field. [Par. 16]
As Per Claim 11, Ripple does not wherein the first set of inner coils includes a first set of inner cos 0 coils and a second set of inner cos 0 coils disposed on an opposite side of the first set of inner cos 0 coils.
Lane, much like Ripple, pertains to methods and apparatus for controlling a magnetic field in a plasma chamber. [abstract]
Lane discloses wherein the first set of inner coils includes a first set of inner cos 0 coils [Par. 5; “…,an inner electromagnetic cosine-theta (cos .theta.) coil ring including a first plurality of inner coils embedded in the body…”] and a second set of inner cos 0 coils disposed on an opposite side of the first set of inner cos 0 coils. [Claim 6; “…the first plurality of inner coils includes a first set of inner cos .theta. coils, and a second set of inner cos .theta. coils disposed on an opposite side of the first set of inner cos .theta. coils…”]
Lane discloses the benefits of the cos 0 coils in that it a large magnetic volume field. [Par. 16]
Therefore, it would have been obvious to one with ordinary skill in the art to combine the teachings of the mandrel as taught by Ripple in view of the cos 0 coils as taught by Lane to further include wherein the first set of inner coils includes a first set of inner cos 0 coils and a second set of inner cos 0 coils disposed on an opposite side of the first set of inner cos 0 coils to generate a magnetic field in a second direction orthogonal to the first direction to create a large magnetic volume field. [Par. 16]
As Per Claim 12, Ripple discloses all limitations of the invention except wherein each of the first set of inner coils has a saddle coil shape.
Lane, much like Ripple, pertains to methods and apparatus for controlling a magnetic field in a plasma chamber. [abstract]

 Lane discloses wherein each of the first set of inner coils has a saddle coil shape. [Par. 13; “…an exemplary electromagnet coil pair having a saddle-shape…”]
Lane discloses the benefits of the saddle shaped coils in that it generates a large magnetic volume field. [Par. 16]
Therefore, it would have been obvious to one with ordinary skill in the art to combine the teachings of the mandrel as taught by Ripple in view of the saddle shape coils as taught by Lane to further include each of the first set of inner coils has a saddle coil shape to generate a magnetic field in a second direction orthogonal to the first direction to create a large magnetic volume field. [Par. 16]
As Per Claim 13, Ripple discloses all limitations of the invention except wherein the second set of outer coils includes a first set of outer cos 0 coils, and a second set of outer cos 0 coils disposed on an opposite side of the first set of outer cos 0 coils. 
Lane, much like Ripple, pertains to methods and apparatus for controlling a magnetic field in a plasma chamber. [abstract]
Lane discloses wherein the second set of outer coils includes a first set of outer cos 0 coils [refer to annotated Fig. 1, #A below], and a second set of outer cos 0 coils [refer to annotated Fig. 1, #B below] disposed on an opposite side of the first set of outer cos 0 coils. [refer to annotated Fig. 1, #A below]

    PNG
    media_image6.png
    543
    679
    media_image6.png
    Greyscale

Lane discloses the benefits of the coils in that it generates a large magnetic volume field. [Par. 16]
Therefore, it would have been obvious to one with ordinary skill in the art to combine the teachings of the mandrel as taught by Ripple in view of the coils as taught by Lane to further include wherein the second set of outer coils includes a first set of outer cos 0 coils, and a second set of outer cos 0 coils disposed on an opposite side of the first set of outer cos 0 coils to generate a magnetic field in a second direction orthogonal to the first direction to create a large magnetic volume field. [Par. 16]
As Per Claim 14, Ripple discloses all limitations of the invention except wherein each of the second set of outer coils has a saddle coil shape.
Lane, much like Ripple, pertains to methods and apparatus for controlling a magnetic field in a plasma chamber. [abstract]
Lane discloses wherein each of the second set of outer coils has a saddle coil shape. [Par. 28; “…As shown in FIG. 3A, each cos .theta. coil 142, 144 includes series of saddle-shaped coils…”]
Lane discloses the benefits of the saddle shaped coils in that it generates a large magnetic volume field. [Par. 16]
Therefore, it would have been obvious to one with ordinary skill in the art to combine the teachings of the mandrel as taught by Ripple in view of the saddle shape coils as taught by Lane to further include wherein each of the second set of outer coils has a saddle coil shape to generate a large magnetic volume field. [Par. 16]
As Per Claim 15, Ripple discloses all limitations of the invention except wherein the inner electromagnetic cos 0 coil ring and the outer electromagnetic cos 0 coil ring are configured to generate a constant transverse B-field.
Lane, much like Ripple, pertains to methods and apparatus for controlling a magnetic field in a plasma chamber. [abstract]
Lane discloses wherein the inner electromagnetic cos 0 coil ring and the outer electromagnetic cos 0 coil ring are configured to generate a constant transverse B-field. [Par. 41; “…Thus, the outer coil 142 can produce a constant transverse B-field in an X-direction, for example, while the inner coil 144 can produce a constant transverse B-field in a Y-direction….”]
Lane discloses the benefits of the coils in that it generates a large magnetic volume field. [Par. 16]
Therefore, it would have been obvious to one with ordinary skill in the art to combine the teachings of the mandrel as taught by Ripple in view of the coils as taught by Lane to further include wherein the inner electromagnetic cos 0 coil ring and the outer electromagnetic cos 0 coil ring are configured to generate a constant transverse B-field to generate a large magnetic volume field. [Par. 16]
As Per Claim 16, Ripple discloses the active cooling fin [Fig. 3, #105] includes:
 an inlet cooling fin channel [refer to Fig. 3, #A below] that extends radially outward from the body [Fig. 1, #101] to an outer edge of the active cooling fin [Fig. 3, #104], wherein the inlet cooling fin channel is fluidly coupled to the upper body coolant channel [refer to annotated Fig. 3, #I below]; and 
an outlet cooling fin channel [Fig. 3, #126] that extends radially outward from the body [Fig. 3, #105] to an outer edge of the active cooling fin [Fig. 3, #104], wherein the outlet cooling fin channel [Fig. 3, #126] is fluidly coupled to the lower body coolant channel [refer to annotated Fig. 3, #II below].

    PNG
    media_image4.png
    741
    620
    media_image4.png
    Greyscale

As Per Claim 17, Ripple discloses wherein the at least one upper body coolant channel [refer to annotated Fig. 3, #I below] and at least one lower body coolant channel [refer to annotated Fig. 3, #II below] are configured to flow coolant through the entire circumference of the body. [Par. 50; “…Heat transfer between the coils 102 and the coolant may occur primarily within the toroidal gaps 126…” the examiner is interpreting the channels created between the gaps of the fins as being said cooling channels.]
Therefore, it would have been obvious to modify the teachings of the coil mandrel as taught by Lane and Rippel in view of the cooling channels as taught by Ripple to further include wherein the at least one upper body coolant channel and at least one lower body coolant channel are configured to flow coolant through the entire circumference of the body to aid in effective cooling of the body. 
As Per Claim 18, Ripple discloses all limitations of the invention except wherein the coolant return location fluidly couples the at least one upper body coolant channel to the at least one lower body coolant channel and is configured to reverse the flow of a coolant provided therein.
However, In another embodiment, Ripple discloses a coolant return location fluidly couples the at least one upper body coolant channel [refer to annotated Fig. 3, #I below] to the at least one lower body coolant channel [refer to annotated Fig. 3, #II below] and is configured to reverse the flow of coolant provided therein. [Fig. 8, #175 & #176; Par. 64; “… Although the fluid paths described herein involve fluid flow in one direction e.g., radially outward through the toroidal gaps 126, in other embodiments the fluid may flow in the opposite direction, to similar effect, although the housing may be subjected to greater hydrostatic forces if fluid is pumped into the fluid outlet 178 instead of the fluid inlet 174….”; the examiner would like to note that the claim limitation recites a coolant return location, that is, a point on the body in which fluid is allowed to reverse flow, and as clearly disclosed in the citation, the flow is allowed to flow in the opposite direction, including at the location of 175 & 176. Moreover, by reversing the flow through out the entire body, it is clear that said flow reversal would be fluidly in line with the upper and lower channels, and thus, the location that the fluid is allowed to be reversed fluidly couples both said channels]

    PNG
    media_image4.png
    741
    620
    media_image4.png
    Greyscale

Therefore, It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the airflow in one direction in Ripple’s first embodiment with the reversed airflow direction with the coolant return location as taught in a second embodiment of Ripple [Par. 64] in order to reverse said airflow, because the substitution of one known airflow for another would have yielded predictable results of cooling through the mandrel.


Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered and have been considered persuasive.	
New prior art has been applied in light of the applicant’s remarks, and thus the arguments are considered moot as the previous prior art rejections have been withdrawn.
. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABARAHAM can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMAD ABDEL-RAHMAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
                                                                                                                                                                                                /HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761